—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered May 11, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant opened the door to questioning about the denominations of money found on defendant upon his arrest, as well as their significance, by asking about the money during cross-examination (see, People v Melendez, 55 NY2d 445, 451; People v Bailey, 159 AD2d 862). As defense counsel specifically explained to the court, his cross-examination of a police witness was intended to discredit the police by showing that they improperly confiscated defendant’s money without any reason to believe it was the proceeds of drug sales. Accordingly, the People were clearly entitled to elicit the denominations of the money, and their significance to experienced narcotics officers, in order to show that, in addition to the general police policy of vouchering money possessed by persons arrested for selling drugs, the police had a basis for suspecting that this particular money was drug proceeds.
Defendant’s arguments about the prosecutor’s references to the money on summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged remarks were *221responsive to defense arguments (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). Concur—Tom, J.P., Andrias, Rubin, Friedman and Marlow, JJ.